981 So.2d 148 (2008)
BROUSSARD PHYSICAL THERAPY
v.
COUNTRY BOY'S RESTAURANT and Louisiana Restaurant Association.
No. CW 08-5.
Court of Appeal of Louisiana, Third Circuit.
April 9, 2008.
Charles S. McCowan, Jr., M. Dwayne Johnson, Todd A. Rossi, Jennifer Jones *149 Thomas, Baton Rouge, LA, for Third Party Defendant-Relator. Focus Healthcare Management, Inc.
Bray Williams Natchitoches, LA, for Plaintiff-Respondent, Broussard Physical Therapy.
Stephen W. Glusman, Baton Rouge, LA, for Defendants-Third Party Plaintiffs-Respondents, Louisiana Restaurant Association and Country Boy's Restaurant.
James A. Sutterfield, Scott T. Winstead, New Orleans, LA, for Third Party Defendant-Third Party Plaintiff-Respondent, Rehab Review, Inc.
Philip J. Borne, New Orleans, LA, Counsel for Third Party Defendant-Respondent, Stratacare, Inc.
Court composed of MARC T. AMY, J. DAVID PAINTER, and JAMES T. GENOVESE, Judges.
PAINTER, Judge.
For the reasons set forth in the companion case hereto, Broussard Physical Therapy v. Family Dollar Stores, Inc., 08-3 (La.App. 3 Cir. 4/9/08), ___ So.2d. ___, 2008 WL 961913, the judgment of the Office of Workers' Compensation is affirmed. Costs of this application are assessed to the Relator.
AFFIRMED.